         Case 2:13-md-02460-JD Document 764 Filed 08/17/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                             MDL NO. 2460
 NIASPAN ANTITRUST LITIGATION

 THIS DOCUMENT RELATES TO:                          MASTER FILE NO. 13-MD-2460
 ALL ACTIONS

                                         ORDER

       AND NOW, this 17th day of August, 2021, upon consideration of End-Payor Plaintiffs’

Renewed Motion for Class Certification (“EPPs’ Renewed Motion”) (Document No. 722, filed

September 4, 2020), defendants’ Opposition to EPPs’ Renewed Motion (Document No. 725,

filed November 6, 2020), defendants’ Supplemental Opposition to EPPs’ Renewed Motion

(Document No. 729, filed December 4, 2020), EPPs’ Reply Memorandum of Law in Further

Support of Their Renewed Motion (Document No. 734, filed December 18, 2020), EPPs’ Motion

for Leave to File the Expert Reply Report of Ms. Laura Craft (Document No. 735, filed

December 19, 2020), defendants’ Response in Opposition to EPPs’ Motion for Leave to File

(Document No. 739, filed January 4, 2021), defendants’ Additional Opposition to EPPs’ Motion

for Leave to File (Document No. 740, filed January 6, 2021), EPPs’ Notice of Supplemental

Authority (Document No. 748, filed February 12, 2021), defendants’ Response to EPPs’ Notice

of Supplemental Authority (Document No. 749, filed February 23, 2021), EPPs’ Amended Reply

Memorandum of Law in Further Support of Their Renewed Motion (Document No. 752, filed

March 4, 2021), defendants’ Response to Reply Declaration of Laura Craft (Document No. 754,

filed March 10, 2021), EPPs’ Reply to Defendants’ Response to Reply Declaration of Laura

Craft (Document No. 759, filed May 7, 2021), EPPs’ Supplemental Authority Regarding

Renewed Motion (Document No. 760, filed May 19, 2021), and defendants’ Response to EPPs’

Supplemental Authority (Document No. 761, filed May 27, 2021), for the reasons stated in the
         Case 2:13-md-02460-JD Document 764 Filed 08/17/21 Page 2 of 2




accompanying Memorandum dated August 17, 2021, IT IS ORDERED that End-Payor

Plaintiffs’ Renewed Motion for Class Certification is DENIED.

       IT IS FURTHER ORDERED that a conference for the purpose of scheduling further

proceedings will be conducted in due course. In the interim, on or before September 7, 2021,

counsel shall jointly submit an agreed-upon proposed schedule for further proceedings.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.




                                               2
